DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/26/2022.
Claims 1-9, 11-16, 18-19 and 21-22 are pending.
Claims 10, 17 and 20 are cancelled.
Claims 21-22 are added new.

Response to Arguments
Applicant’s presented argument dated 08/26/2022 with respect to claims 1-22 have been fully considered but they are not persuasive.
With respective to Applicant’s argument about claim 10, 17 and not being rejected under Non-Statutory Double Patenting rejection (REMARKS/ARGUMENTS, Page 10), the Examiner would like to refer to pages 4-5 of the Non-Final Office Action, to point that claims 10, 17 and 20 were also rejected on the ground of non-Statutory Double Patenting rejection by US Patent 10887878 B2 in view of US20190280802 (of IDS, with priority of us-provisional-application US 62416620) disclosing [0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver (predefined signature sequence). The pattern may be periodic or pseudo-random; [0105] FIG. 15 is an example of using additional control regions. Potential control regions may be allocated. For example, potential control regions may be allocated to inform a URLLC WTRU and an eMBB WTRU about URLLC data insertion (Supported by US 62416620 [0052-0058, 0084-0085]), teaching features of claim 10 and corresponding similar features in claims 17 and 20 respectively. Therefore, incorporating elements from claims 10, 17 and 20 in independent claims 1-3 do not obviate the  non-Statutory Double Patenting rejection for claims 1-3.

With respect to Applicants argument that that claim 1 now recites, inter alia “wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period”, and while Ma paragraph [0066] may disclose using a pattern to indicate which resources may be used and multiplexing data signals, Ma discloses blindly separating the data. Therefore, Ma fails to disclose or suggest all of the limitations now recited in the independent claims. (REMARKS/ARGUMENTS, Page 11)

The Examiner respectfully disagrees. MA discloses –
[0065] One or more resource regions may be known to one or more (e.g., all) WTRUs and/or a gNB. The resource regions may be reserved for transmission of in-band control information. For example, the resource regions may be reserved for transmission of in-band control information when URLLC traffic is present. [0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. (Supported by US 62416620 [0051-0052]). From MA [0065-0066] is disclosing a certain known pattern (a predefined signature sequence) in control channel, transmitted on resources for eMBB, indicating presence URLLC data, and as shown in Fig. 6 both the URLLC control channel and data are transmitted in designated eMBB resources and multiplexed with eMBB data.
Accordingly Claims 1-3 are rejected. 
Dependent claims 2-6, 8-9, 11-13, 15-16, 19 and 21-22, being dependent on claims 1-3, are also rejected.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-16, 18-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 27, 4, 8, 9, 10, 11, 16 of US Patent US 10887878 B2 in view of US20150334685, of IDS (disclosing a transmitter entity of claim 1 and a method of operating a receiver entity of claim 3), US20190280802, of IDS, with priority of us-provisional-application US 62416620 ( disclosing [0065] One or more resource regions may be known to one or more (e.g., all) WTRUs and/or a gNB. The resource regions may be reserved for transmission of in-band control information. For example, the resource regions may be reserved for transmission of in-band control information when URLLC traffic is present. [0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. [0105] FIG. 15 is an example of using additional control regions. Potential control regions may be allocated. For example, potential control regions may be allocated to inform a URLLC WTRU and an eMBB WTRU about URLLC data insertion (Supported by US 62416620 [0051-0058, 0084-0085])), teaching features of claim 10 and corresponding similar features in claims 17 and 20 respectively which are now further amended and are included in amended claims 1-3.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 19 are rejected under 35 U.S.C. 103 as being 35 U.S.C. 103 as being unpatentable over Ji et al. (US20150334685, of IDS, hereinafter ‘JI’) in view of Ma et al, (US20190280802, of IDS, with priority of us-provisional-application US 62416620, hereinafter ‘MA’).
Regarding claim 3, JI teaches a method of operating a receiver entity in a wireless telecommunications system for receiving higher layer data from a transmitter entity (Fig. 2, [0037] Referring now to FIG. 2, a block diagram illustrates a scheduling entity 202 and a plurality of subordinate entities 204 engaged in wireless communication. [0072]: Resource assignment and re-assignment procedure as it might occur in accordance with one example for multiplexing downlink data (user data, see [0008]) with different latency targets. As illustrated, a scheduling entity 202 is in communication with a plurality of subordinate entities 204, including a regular user 502 and a LoLat user 504), wherein the method comprises:
receiving from the transmitter entity an indication of an allocation of radio resources for the receiver entity to use for receiving higher layer data from the transmitter entity during a higher layer data transmission period (Fig. 7, [0074]: Grant 702 utilizing downlink control channel. the first resource assignment 702 may be configured to indicate which time-frequency resource or resources are assigned to the subordinate entity for regular receiving downlink data transmissions (user data, see [0008]));
receiving transmissions from the transmitter entity on the allocated radio resources (Fig. 7, 704, Fig. 8 block 804, [0074]: at block 804, the scheduling entity 202 may transmit regular downlink data 704 to the at least one subordinate entity (e.g., the subordinate entities 502 and 504)); and
identifying whether any of the allocated radio resources in the higher layer data transmission period for the receiver entity are used by the transmitter entity for transmitting other data than the higher layer data for the receiver entity based on whether the transmitter entity conveys to the receiver entity during the higher layer data transmission period an indication of a subset of allocated radio resources used by the transmitter entity for the transmission of other data (Fig. 7 transmission 704 followed by transmission 708, Fig. 8 block 804 followed by block 806, block 808, Para [0075] at block 806, the scheduling entity 202 may determine that there is LoLat data to transmit to one or more scheduling entities. Accordingly, at block 808, the scheduling entity 202 may perform a set of actions, the set denoted in FIG. 7 with the dashed-line box 706, during the duration of a short TTI that interrupts or overlaps the long TTI corresponding to the first resource assignment. Para [0076]: At block 808, the scheduling entity 202 may transmit a scheduling grant modification 508 (see FIGS. 6-7) on a downlink thin control channel 506 informing the regular users 502, and the LoLat user(s) 504 of the modification of the grant of time-frequency resources, so that the respective subordinate entities may properly decode the downlink data. Furthermore, the scheduling entity 202 may transmit a second assignment or grant of time-frequency resources 708 to the LoLat user 502, to transmit the LoLat downlink data 710 (transmission of other data) to the LoLat user 504. the scheduling entity 202 may transmit the LoLat downlink data 710 to the LoLat user 504 utilizing one or more short TTIs). 
MA teaches wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period ([0065] One or more resource regions may be known to one or more (e.g., all) WTRUs and/or a gNB. The resource regions may be reserved for transmission of in-band control information. For example, the resource regions may be reserved for transmission of in-band control information when URLLC traffic is present. [0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. (Supported by US 62416620 [0051-0052]). From MA [0065-0066] is disclosing a certain known pattern (a predefined signature sequence) in control channel, transmitted on resources for eMBB, indicating presence URLLC data, and as shown in Fig. 6 both the URLLC control channel and data are transmitted in designated eMBB resources and multiplexed with eMBB data). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 19, the combination of JI does not explicitly disclose the method of claim 3, further comprising:
transmitting a predefined signature sequence in association with the transmission of other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data , and
transmitting reference symbols by the transmitter entity during the higher layer transmission period to allow the receiver entity to estimate channel conditions for the allocated radio resources, and wherein the method comprises modifying the transmission of reference symbols provided for estimating channel conditions for the subset of allocated radio resources used for transmitting other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data.
In an analogous art, MA teaches transmitting a predefined signature sequence in association with the transmission of other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data (([0065-0066]: One or more resource regions, may be known to one or more (e.g., all) WTRUs and/or a gNB, reserved for transmission of in-band control information when URLLC traffic is present. The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver (predefined signature sequence). The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. Supported by US 62416620 [0052]),
transmitting reference symbols by the transmitter entity during the higher layer transmission period to allow the receiver entity to estimate channel conditions for the allocated radio resources (Fig. 6, in-band signalling 604 in resource region for eMBB (higher layer), [0066]: Periodic sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. If URLLC traffic fails to arrive, the regions may not be activated and/or may be used for eMBB transmission. [0067] An eMBB WTRU may decode data. For example, the eMBB WTRU may decode data without considering the presence of URLLC data. An eMBB WTRU may trigger a search for in-band control information. For example, an eMBB WTRU may trigger a search for in-band control information (reference signal estimating a channel condition) when decoding fails (a channel condition). A search may incur processing time overhead. Overhead may be limited. For example, overhead may be limited when URLLC traffic is sporadic and/or a channel condition (e.g., without preemptive URLLC transmissions) is benign. 0103] A reference symbol (RS) may be modified. For example, a reference symbol may be modified to account for changes in beams. An RS signal may be used (e.g., may be needed). For example, an RS signal may be used (e.g., may be needed) when there is a switch in a beam and/or a traffic type. RS1 may be an RS for eMBB Beam 1. RS2 may be an RS for eMBB Beam 2 and/or URLLC Beam2. RS3 may be an RS for URLLC in-band control. Supported by US 62416620 [0082]), and wherein the method comprises modifying the transmission of reference symbols provided for estimating channel conditions for the subset of allocated radio resources used for transmitting other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data (Fig. 6, in-band signalling 606 indicating presence of URLLC data in resource region for eMBB, Para [0066]: If URLLC traffic arrives, one or more of the regions may get activated (channel condition (Para [0067])). The activated regions may be denoted as 606 (which is different from in-band signaling 604). [0103] A reference symbol (RS) may be modified. For example, a reference symbol may be modified to account for changes in beams. An RS signal may be used (e.g., may be needed). For example, an RS signal may be used (e.g., may be needed) when there is a switch in a beam and/or a traffic type. RS1 may be an RS for eMBB Beam 1. RS2 may be an RS for eMBB Beam 2 and/or URLLC Beam2. RS3 may be an RS for URLLC in-band control).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).


Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US20150334685, of IDS, hereinafter ‘JI’) in view of Chen et al. (US20160174238, of IDS, hereinafter ‘CHEN’) and with further in view of Ma et al, (US20190280802, of IDS, with priority of us-provisional-application US 62416620, hereinafter ‘MA’).
Regarding claim 1, JI teaches a transmitter entity (Fig. 3, Scheduling Entity 202, [0042]: the scheduling entity 202 may be any suitable radio transceiver apparatus, and in some examples, may be embodied by a base station (BS) Base Station) for use in a wireless telecommunications system for communicating higher layer data to a receiver entity (Fig. 2, [0037] Referring now to FIG. 2, a block diagram illustrates a scheduling entity 202 and a plurality of subordinate entities 204 engaged in wireless communication. [0072]: Resource assignment and re-assignment procedure as it might occur in accordance with one example for multiplexing downlink data (user data, see [0008]) with different latency targets. As illustrated, a scheduling entity 202 is in communication with a plurality of subordinate entities 204, including a regular user 502 and a LoLat user 504), wherein the transmitter entity comprises controller circuitry and transceiver circuitry (Fig. 3 Processor 304 and Transceiver 310  of Scheduling entity 202) configured to operate together such that the transmitter entity is operable to:
establish an allocation of radio resources for the transmitter entity to use for transmitting higher layer data to the receiver entity during a higher layer data transmission period (Fig. 7, 702, Fig. 8 block 802, [0074]: At block 802, the scheduling entity 202 may transmit a first assignment or grant 702 of time-frequency resources to at least one subordinate entity);
transmit an indication of the allocated radio resources to the receiver entity (Fig. 7, [0074]: Grant 702 utilizing downlink control channel);
begin transmission of the higher layer data to the receiver entity at the beginning of the higher layer data transmission period using the allocated radio resources (Fig. 7, 704, Fig. 8 block 804, [0074]: at block 804, the scheduling entity 202 may transmit regular downlink data 704 to the at least one subordinate entity (e.g., the subordinate entities 502 and 504));
identify during the higher layer data transmission period whether any of the allocated radio resources which have not yet been used are needed by the transmitter entity for transmitting other data in the wireless telecommunications system, and if so, establish a subset of the allocated radio resources for the transmitter entity to use for transmitting the other data and transmit the other data using the subset of the allocated radio resources (Fig. 7 transmission 704 followed by transmission 708, Fig. 8 block 804 followed by block 806, block 808, Para [0075] at block 806, the scheduling entity 202 may determine that there is LoLat data to transmit to one or more scheduling entities. Accordingly, at block 808, the scheduling entity 202 may perform a set of actions, the set denoted in FIG. 7 with the dashed-line box 706, during the duration of a short TTI that interrupts or overlaps the long TTI corresponding to the first resource assignment. Para [0076]: At block 808, the scheduling entity 202 may transmit a scheduling grant modification 508 (see FIGS. 6-7) on a downlink thin control channel 506 informing the regular users 502, and the LoLat user(s) 504 of the modification of the grant of time-frequency resources, so that the respective subordinate entities may properly decode the downlink data. Furthermore, the scheduling entity 202 may transmit a second assignment or grant of time-frequency resources 708 to the LoLat user 502, to transmit the LoLat downlink data 710 (transmission of other data) to the LoLat user 504. the scheduling entity 202 may transmit the LoLat downlink data 710 to the LoLat user 504 utilizing one or more short TTIs); and
convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data (Fig. 7 708, Fig. 8 block 808, [0076]: At block 808, the scheduling entity 202 may transmit a scheduling grant modification 508 (see FIGS. 6-7) on a downlink thin control channel 506 informing the regular users 502, and the LoLat user(s) 504 of the modification of the grant of time-frequency resources, so that the respective subordinate entities may properly decode the downlink data. Furthermore, the scheduling entity 202 may transmit a second assignment or grant of time-frequency resources 708 to the LoLat user 502, to transmit the LoLat downlink data 710 (transmission of other data) to the LoLat user 504).
JI does not explicitly disclose identify during the higher layer data transmission period whether any of the allocated radio resources which have not yet been used are needed by the transmitter entity for transmitting other data in the wireless telecommunications system, and convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data, wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period.
In an analogous art, CHEN teaches identify during the higher layer data transmission period whether any of the allocated radio resources which have not yet been used are needed by the transmitter entity for transmitting other data in the wireless telecommunications system (Fig. 5, [0051]: The ULL transmission resources may be assigned to overlap the legacy downlink transmission resources 502 in a non-DM-RS region 540, as shown by ULL transmission resources 512. (Fig. 8, 804, [0077]) ULL resource allocating component 622 may try to allocate the second set of resources in a set of common resources that overlap the first set of resources in non-DM-RS regions such to avoid interfering with DM-RS transmissions (or at least avoid overlapping all symbols of the DM-RS), implying identifying allocated radio resources which have not yet been used).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHEN to the system of JI in order to take the advantage of a method providing low latency communication by identifying resources less sensitive to puncturing relating to one or more channels in a set of common resources to facilitate ULL communications for  improved spectral efficiency, lower costs and improve services (CHEN: Para [0004-0005, 0077]).
JI and CHEN do not explicitly disclose convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data, wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period.
In an analogous art, MA teaches convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data ([0065] One or more resource regions may be known to one or more (e.g., all) WTRUs and/or a gNB. The resource regions may be reserved for transmission of in-band control information. For example, the resource regions may be reserved for transmission of in-band control information when URLLC traffic is present), wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period ([0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. (Supported by US 62416620 [0051-0052]). From MA [0065-0066] is disclosing a certain known pattern (a predefined signature sequence) in control channel, transmitted on resources for eMBB, indicating presence URLLC data, and as shown in Fig. 6 both the URLLC control channel and data are transmitted in designated eMBB resources and multiplexed with eMBB data). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI and CHEN in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 2, JI teaches Circuitry for a transmitter entity for use in a wireless telecommunications system for communicating higher layer data to a receiver entity (Fig. 2, [0037] Referring now to FIG. 2, a block diagram illustrates a scheduling entity 202 and a plurality of subordinate entities 204 engaged in wireless communication. (Fig. 3, Scheduling Entity 202, [0042]) the scheduling entity 202 may be any suitable radio transceiver apparatus, and in some examples, may be embodied by a base station (BS) Base Station), wherein the circuitry comprises controller circuitry and transceiver circuitry configured to operate together such that the circuitry is operable (Fig. 3, [0041] scheduling entity 202 employing a processing system 314. In accordance with various aspects of the disclosure, an element, or any portion of an element, or any combination of elements may be implemented with a processing system 314 that includes one or more processors 304. [0042]) the scheduling entity 202 may be any suitable radio transceiver apparatus, and in some examples, may be embodied by a base station (BS) Base Station) to:
establish an allocation of radio resources for the transmitter entity to use for transmitting higher layer data to the receiver entity during a higher layer data transmission period (Fig. 7, 702, Fig. 8 block 802, [0074]: At block 802, the scheduling entity 202 may transmit a first assignment or grant 702 of time-frequency resources to at least one subordinate entity);
transmit an indication of the allocated radio resources to the receiver entity (Fig. 7, [0074]: Grant 702 utilizing downlink control channel);
begin transmission of the higher layer data to the receiver entity at the beginning of the higher layer data transmission period using the allocated radio resources (Fig. 7, 704, Fig. 8 block 804, [0074]: at block 804, the scheduling entity 202 may transmit regular downlink data 704 to the at least one subordinate entity (e.g., the subordinate entities 502 and 504)); 2Serial No. 17/136,042 Preliminary Amendment
identify during the higher layer data transmission period whether any of the allocated radio resources which have not yet been used are needed by the transmitter entity for transmitting other data in the wireless telecommunications system, and if so, establish a subset of the allocated radio resources for the transmitter entity to use for transmitting the other data and transmit the other data using the subset of the allocated radio resources (Fig. 7 transmission 704 followed by transmission 708, Fig. 8 block 804 followed by block 806, block 808, Para [0075] at block 806, the scheduling entity 202 may determine that there is LoLat data to transmit to one or more scheduling entities. Accordingly, at block 808, the scheduling entity 202 may perform a set of actions, the set denoted in FIG. 7 with the dashed-line box 706, during the duration of a short TTI that interrupts or overlaps the long TTI corresponding to the first resource assignment. Para [0076]: At block 808, the scheduling entity 202 may transmit a scheduling grant modification 508 (see FIGS. 6-7) on a downlink thin control channel 506 informing the regular users 502, and the LoLat user(s) 504 of the modification of the grant of time-frequency resources, so that the respective subordinate entities may properly decode the downlink data. Furthermore, the scheduling entity 202 may transmit a second assignment or grant of time-frequency resources 708 to the LoLat user 502, to transmit the LoLat downlink data 710 (transmission of other data) to the LoLat user 504. the scheduling entity 202 may transmit the LoLat downlink data 710 to the LoLat user 504 utilizing one or more short TTIs); and
convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data (Fig. 7 708, Fig. 8 block 808, [0076]: At block 808, the scheduling entity 202 may transmit a scheduling grant modification 508 (see FIGS. 6-7) on a downlink thin control channel 506 informing the regular users 502, and the LoLat user(s) 504 of the modification of the grant of time-frequency resources, so that the respective subordinate entities may properly decode the downlink data. Furthermore, the scheduling entity 202 may transmit a second assignment or grant of time-frequency resources 708 to the LoLat user 502, to transmit the LoLat downlink data 710 (transmission of other data) to the LoLat user 504).
JI does not explicitly disclose identify during the higher layer data transmission period whether any of the allocated radio resources which have not yet been used are needed by the transmitter entity for transmitting other data in the wireless telecommunications system, and convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data, wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period.
In an analogous art, CHEN teaches identify during the higher layer data transmission period whether any of the allocated radio resources which have not yet been used are needed by the transmitter entity for transmitting other data in the wireless telecommunications system (Fig. 5, [0051]: The ULL transmission resources may be assigned to overlap the legacy downlink transmission resources 502 in a non-DM-RS region 540, as shown by ULL transmission resources 512. (Fig. 8, 804, [0077]) ULL resource allocating component 622 may try to allocate the second set of resources in a set of common resources that overlap the first set of resources in non-DM-RS regions such to avoid interfering with DM-RS transmissions (or at least avoid overlapping all symbols of the DM-RS), implying identifying allocated radio resources which have not yet been used).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHEN to the system of JI in order to take the advantage of a method providing low latency communication by identifying resources less sensitive to puncturing relating to one or more channels in a set of common resources to facilitate ULL communications for  improved spectral efficiency, lower costs and improve services (CHEN: Para [0004-0005, 0077]).
JI and CHEN do not explicitly disclose convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data, wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period.
In an analogous art, MA teaches convey to the receiver entity during the higher layer data transmission period an indication of the subset of allocated radio resources used for the transmission of other data ([0065] One or more resource regions may be known to one or more (e.g., all) WTRUs and/or a gNB. The resource regions may be reserved for transmission of in-band control information. For example, the resource regions may be reserved for transmission of in-band control information when URLLC traffic is present), wherein the indication includes a predefined signature sequence conveyed on a control channel region for the other data which is multiplexed along with a data  channel for the other data into a data channel period of the allocation of radio resources in the higher layer data transmission period ([0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. (Supported by US 62416620 [0051-0052]). From MA [0065-0066] is disclosing a certain known pattern (a predefined signature sequence) in control channel, transmitted on resources for eMBB, indicating presence URLLC data, and as shown in Fig. 6 both the URLLC control channel and data are transmitted in designated eMBB resources and multiplexed with eMBB data). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI and CHEN in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 4, the combination of JI and CHEN do not explicitly disclose the transmitter entity of claim 1, the controller circuitry is configured to transmit the predefined signature sequence prior to the transmission of other data to indicate a start of the transmission of the other data.
MA teaches the transmitter entity of claim 1, the controller circuitry is configured to transmit the predefined signature sequence prior to the transmission of other data to indicate a start of the transmission of the other data (Para [0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. (Supported by US 62416620 [0051-0052])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI and CHEN in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 5, the combination of JI and CHEN do not explicitly disclose the transmitter entity of claim 1, wherein the predefined signature sequence is selected from among a plurality of predefined signature sequences.
  MA teaches the transmitter entity of claim 1, wherein the predefined signature sequence is selected from among a plurality of predefined signature sequences ([0066]: The pattern may be known to the transmitter and/or the receiver (predefined signature sequence). The pattern may be periodic or pseudo-random (known psedo-random sequence indicating plurality of predefined signature sequences, as obvious). Supported by US 62416620 [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI and CHEN in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 8, the combination of JI and CHEN do not explicitly disclose the transmitter entity of claim 1, wherein the controller circuitry is configured to transmit reference symbols during the higher layer transmission period to allow the receiver entity to estimate channel conditions for the allocated radio resources, and modify the transmission of reference symbols provided for estimating channel conditions for the subset of allocated radio resources used for transmitting other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data.  
MA teaches transmitter entity of claim 1, wherein the controller circuitry is configured to transmit reference symbols during the higher layer transmission period to allow the receiver entity to estimate channel conditions for the allocated radio resources (Fig. 6, in-band signalling 604 in resource region for eMBB (higher layer), [0066]: Periodic sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606. If URLLC traffic fails to arrive, the regions may not be activated and/or may be used for eMBB transmission. [0067] An eMBB WTRU may decode data. For example, the eMBB WTRU may decode data without considering the presence of URLLC data. An eMBB WTRU may trigger a search for in-band control information. For example, an eMBB WTRU may trigger a search for in-band control information (reference signal estimating a channel condition) when decoding fails (a channel condition). A search may incur processing time overhead. Overhead may be limited. For example, overhead may be limited when URLLC traffic is sporadic and/or a channel condition (e.g., without preemptive URLLC transmissions) is benign. 0103] A reference symbol (RS) may be modified. For example, a reference symbol may be modified to account for changes in beams. An RS signal may be used (e.g., may be needed). For example, an RS signal may be used (e.g., may be needed) when there is a switch in a beam and/or a traffic type. RS1 may be an RS for eMBB Beam 1. RS2 may be an RS for eMBB Beam 2 and/or URLLC Beam2. RS3 may be an RS for URLLC in-band control. Supported by US 62416620 [0082]), and 
modify the transmission of reference symbols provided for estimating channel conditions for the subset of allocated radio resources used for transmitting other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data (Fig. 6, in-band signalling 606 indicating presence of URLLC data in resource region for eMBB, Para [0066]: If URLLC traffic arrives, one or more of the regions may get activated (channel condition (Para [0067])). The activated regions may be denoted as 606 (which is different from in-band signaling 604). [0103] A reference symbol (RS) may be modified. For example, a reference symbol may be modified to account for changes in beams. An RS signal may be used (e.g., may be needed). For example, an RS signal may be used (e.g., may be needed) when there is a switch in a beam and/or a traffic type. RS1 may be an RS for eMBB Beam 1. RS2 may be an RS for eMBB Beam 2 and/or URLLC Beam2. RS3 may be an RS for URLLC in-band control. ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI and CHEN in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 9, JI teaches the transmitter entity of claim 1, wherein the controller circuitry is configured to transmit higher layer data as a plurality of symbols, and set one or more data bits in one or more symbols carried on the subset of allocated radio resources used for transmitting other data to a predetermined value to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data (Fig. 6, Short TTIs within Long TTIs (plurality of symbols), Control information 508 (one or more data bits with the indication indicating grant modification). Para [0065]: control information 508, transmitted on the thin control channel 506 during the short TTI(s) when the downlink data for LoLat users 504 is transmitted, may be a grant modification that informs the regular users 502 that resources during that short TTI are being taken away and reassigned to another user (implying a predetermined value which indicates a reassignment from the regular user). In this way, the regular user 502 can know that, while it was originally expecting data on that resource, instead, the information on that resource is essentially random data or noise for that regular user 502).

Regarding claim 11, with features similar to claim 4, mutatis mutandis,  is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 12, with features similar to claim 5, mutatis mutandis,  is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 15, with features similar to claim 8, mutatis mutandis,  is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 16, with features similar to claim 9, mutatis mutandis,  is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 21, the combination of JI and CHEN do not explicitly disclose the transmitter entity of claim 1, wherein the controller circuitry is configured to transmit the predefined signature sequence after the transmission of other data to indicate an end of the transmission of the other data. 
MA Teaches the transmitter entity of claim 1, wherein the controller circuitry is configured to transmit the predefined signature sequence after the transmission of other data to indicate an end of the transmission of the other data (Fig. 6, end of in-band signaling 606 period [0066] The resource that may be used for potential in-band signaling may follow a pattern. The pattern may be known to the transmitter and/or the receiver. The pattern may be periodic or pseudo-random. FIG. 6 is an example of periodic in-band control information. The periodic in-band control information may be used to indicate which eMBB resource elements may be used by URLLC. A sequence of resource regions may be used by the gNB for sending in-band control information to URLLC WTRUs. The sequence of resource regions used by the gNB for sending in-band control information to URLLC WTRUs may be denoted as 604. The URLLC WTRUs may listen for URLLC control information (e.g., possible URLLC control information) in the resource regions. If URLLC traffic arrives, one or more of the regions may get activated. The activated regions may be denoted as 606).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MA in to the system of multiplexing regular data with low latency data of JI and CHEN in order to take the advantage of a method of indicating eMBB or URLLC transmission to the receiver for limiting processing time overhead (MA: Para [0066-0067]).

Regarding claim 22, with features similar to claim 21, mutatis mutandis,  is interpreted and rejected for the same reason as set forth for claim 21.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US20150334685, of IDS, hereinafter ‘JI’) in view of Chen et al. (US20160174238, of IDS, hereinafter ‘CHEN’) in view of Ma et al, (US20190280802, of IDS, with priority of us-provisional-application US 62416620, hereinafter ‘MA’) with further in view of Shimizu et al. (US20190182088, of IDS,  with priority of PCT/JP2016/078925, hereinafter ‘SHIMIZU’).
Regarding claim 6, the combination of JI, CHEN and MA teaches claim 5.
JI, CHEN and MA do not explicitly disclose wherein respective ones of the plurality of predefined signature sequences are associated with different amounts of radio resource, and 3Serial No. 17/136,042 Preliminary Amendment the predefined signature sequence is selected by the transmitter entity from among the plurality of predefined signature sequences according to the amount of radio resources used for transmission of other data.
In an analogous art, SHIMIZU teaches wherein respective ones of the plurality of predefined signature sequences are associated with different amounts of radio resource, and the predefined signature sequence is selected by the transmitter entity from among the plurality of predefined signature sequences according to the amount of radio resources ([0037] As the position indicating signals, for example, signals into which a Zadoff-Chu sequence having a sequence length of a prime number equal to or smaller than the size of each block is cyclically extended can be used. If a signal sequence with which mutually orthogonal signals can be obtained by shifting it is used, a signal obtained by shifting the signal sequence the size of which is the same as the size of the block in different pattern for each block may be used as a position indicating signal for the block).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SHIMIZU in to the system of JI, CHEN and MA in order to take the advantage of a method of indicating location and amount of allocated resource block (SHIMIZU: Para [0037]).

Regarding claim 13, with features similar to claim 6, mutatis mutandis,  is interpreted and rejected for the same reason as set forth for claim 6.


Allowable Subject Matter
Claims 7, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and in intervening claims with a terminal disclaimer for overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, JI, CHEN, MA, and SHIMIZU either alone or in combination fails to teach the transmitter entity of claim 4, wherein the predefined signature sequence is selected by the transmitter entity from among the plurality of predefined signature sequences according to whether the transmission of the higher layer data to the receiver entity is a first transmission of the higher layer data to the receiver entity or a retransmission of the higher layer data to the receiver entity.

Regarding claim 14, with features similar to claim 7, mutatis mutandis,  is interpreted and objected for the same reason as set forth for claim 7.

Regarding claim 18, JI, CHEN, MA, and SHIMIZU either alone or in combination fails to teach the method of claim 3, further comprising: transmitting a predefined signature sequence in association with the transmission of other data to provide the receiver entity with the indication of the subset of allocated radio resources used for the transmission of other data, and selecting the predefined signature sequence by the transmitter entity from among a plurality of predefined signature sequences according to whether the transmission of the higher layer data to the receiver entity is a first transmission of the higher layer data to the receiver entity or a retransmission of the higher layer data to the receiver entity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aminaka et al. (US 9241347 B2), describing Method And Device For Allocating Common Channel Resources
KIM et al. (US 20180091267 A1), describing METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING SIGNAL IN COMMUNICATION SYSTEM USING SCALABLE FRAME STRUCTURE
LI et al. (CN 102781099 A), describing State Migration Method, Base Station And Base Station Control Device

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413